Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of our reports dated February26, 2009, relating to the consolidated financial statements of FPL Group, Inc. and subsidiaries (FPL Group) and Florida Power & Light Company and subsidiaries (FPL) and the effectiveness of FPL Group's and FPL's internal control over financial reporting, appearing in this Annual Report on Form 10-K of FPL Group and FPL for the year ended December31, 2008: FPL Group, Inc. Florida Power & Light Company Trust I Form S-8 No. 33-11631 Form S-3 No. 333-137120-02 Form S-8 No.33-57673 Form S-8 No.333-27079 Florida Power & Light Company Trust II Form S-8 No. 333-88067 Form S-3 No. 333-137120-01 Form S-8 No. 333-114911 Form S-8 No. 333-116501 FPL Group Capital Inc Form S-3 No. 333-125275 Form S-3 No. 333-137120-08 Form S-8 No. 333-125954 Form S-3 No. 333-129482 FPL Group Capital Trust II Form S-8 No. 333-130479 Form S-3 No. 333-137120-06 Form S-3 No. 333-137120 Form S-8 No. 333-143739 FPL Group Capital Trust III Form S-3 No. 333-137120-05 FPL Group Trust I Form S-3 No. 333-137120-04 FPL Group Trust II Form S-3 No. 333-137120-03 Florida Power & Light Company Form S-3 No. 333-137120-07 DELOITTE & TOUCHE LLP Miami, Florida February
